ORDER

PER CURIAM.
Dennis Hinkle (Movant) appeals the judgment denying his Rule 29.15 motion without a hearing. We affirmed Movant’s conviction for first degree tampering, section 569.080.1(2), RSMo 1994, on direct appeal. State v. Hinkle, 987 S.W.2d 11 (Mo.App. E.D.1999). Movant now challenges the failure of his counsel to object to evidence of other crimes.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the exclusive use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).